DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 9, 11, 13, 15 – 16, 18, 21 – 22 and 24 – 26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A portable, hand-held vacuum cleaner, comprising: a handle; a head portion; a body; a vacuum module; a hose member adapted to connect the head portion with the vacuum module, a guide member associated with the hose member, the guide member comprising a plurality of guide units movably associated with and are slidably movable over one another; the guide member being controllable by a control module actuatable by electric power, the user 
An updated search disclosed the closest prior art to U.S. Patent No. 5,199,996 to Jonas et al. (herein referred to as Jonas), U.S. Patent No. 3,739,421 to Fukuba (herein referred to as Fukuba) and U.S. Patent No. 5,740,581 to Harrelson (herein referred to as Harrelson).
Jonas and Fukuba both teach a portable, hand-held vacuum comprising: a handle; a head portion; a body; a vacuum module; a hose member adapted to connect the head portion with the vacuum module, a guide member associated with the hose member.
Jonas further teaches a control module comprising an elongated member.  Jonas, however, fails to teach an elongated belt member engageable with the plurality of guide units, wherein the elongated 
Fukuba further teaches a plurality of guide units. Fukuba, also, fails to teach the elongated belt member is arranged to be positioned within and along a hollow center of the guide member; a gear system having a plurality of gear members, the plurality of gear members comprise an output gear engageable with the elongated belt member, the gear system being rotatable to cause movement of the plurality of guide units in response to movement of the elongated belt member; at least one clutch system having at least one clutch plate engageable with the gear system and is axially arranged with the output gear of the gear system; the clutch plate is provided with one or more protrusions which conform with corresponding recesses at the output gear for engagement therewith.
Lastly, Harrelson teaches a gear system having a plurality of gear members. Harrelson, however, fails to teach the plurality of gear members comprise an output gear engageable with the elongated belt member, the gear system being rotatable to cause movement of the plurality of guide units in response to movement of the elongated belt member; at least one clutch system having at least one clutch plate engageable with the gear system and is axially arranged with the output gear of the gear system; the clutch plate is provided with one or more protrusions which conform with corresponding recesses at the output gear for engagement therewith
Jonas, alone, or in combination with Fukuba and Harrelson, does not teach, suggest or make obvious an elongated belt member engageable with the plurality of guide units, wherein the elongated belt member is arranged to be positioned within and along a hollow center of the guide member; a gear system having a plurality of gear members, the plurality of gear members comprise an output gear engageable with the elongated belt member, the gear system being rotatable to cause movement of the plurality of guide units in response to movement of the elongated belt member.  
Claims 2 – 9, 11, 13, 15 – 16, 18, 21 – 22 and 24 – 26 are allowed as being dependent from allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday (5:30am to 3:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723      

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723